EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the member of numeral (3)-  a power-supplying battery, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Information Disclosure Statement
To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 20140255748, US 20140302360, US 20090297939, US 20160093930, US 20160093931, US 20160294204, US 20170005316, US 20170005371, US 20170125770, US 20170229748, US 20170229746, US 20170229749-fail to teach or suggest the following limitation: “at least two second battery groups, each of which comprises chargeable batteries that are electrically connected through series connection, each of the second battery groups being electrically connected to each other through parallel connection to form the first battery group, wherein each of the first battery groups has a preset voltage value and a preset current value, each of the first battery groups having first positive/negative contacts that are set in electric conduction with the second battery groups of the first battery group, the first positive/negative contacts of the first battery groups being electrically connected in parallel to form a complete set of a power-supplying battery”, and “wherein during charging of the power-supplying battery, the second positive/negative contacts are adapted to set in electric conduction with an external charging power source, so that a current or a voltage from the charging power source is supplied, in 5a divided manner, to charge each of the first battery groups and each of the second battery groups thereof; and during discharging of the power-supplying battery, a voltage or a current from each of the battery groups is combined with each other at the second positive/negative contacts for output” in combination of remaining limitations of claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-3 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727